                                                                 19-81245




Case 19-81245   Doc 4   Filed 08/14/19   Entered 08/14/19 08:21:54   Desc Main
                           Document      Page 1 of 4
Case 19-81245   Doc 4   Filed 08/14/19   Entered 08/14/19 08:21:54   Desc Main
                           Document      Page 2 of 4
Case 19-81245   Doc 4   Filed 08/14/19   Entered 08/14/19 08:21:54   Desc Main
                           Document      Page 3 of 4
Case 19-81245   Doc 4   Filed 08/14/19   Entered 08/14/19 08:21:54   Desc Main
                           Document      Page 4 of 4
